

115 HR 4662 IH: Student Aid Enhancement Act
U.S. House of Representatives
2017-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4662IN THE HOUSE OF REPRESENTATIVESDecember 15, 2017Mr. Lawson of Florida introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to exclude the income and assets of dependent students in
			 the calculation of the expected family contribution for such students.
	
 1.Short titleThis Act may be cited as the Student Aid Enhancement Act. 2.Calculating expected family contribution for dependent studentsPart F of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087kk et seq.) is amended—
 (1)in section 474(b) (20 U.S.C. 1087nn(b))— (A)in paragraph (1)(B), by striking the student and; and
 (B)in paragraph (4)(B), by striking and (B) the student and and inserting or (B); (2)in section 475 (20 U.S.C. 1087oo)—
 (A)in subsection (a)— (i)by striking paragraphs (2) and (3); and
 (ii)by striking the sum of and all that follows through the parents’ contribution and inserting the parents’ contribution; (B)by striking subsections (g), (h), and (j); and
 (C)by redesignating subsection (i) as subsection (g); and (3)in section 480(b)(1)(F) (20 U.S.C. 1087vv(b)(1)(F)), by striking , except and all that follows through parents.
			